UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2029



JOSEPH A. RITZ,

                                              Plaintiff - Appellant,

          versus


CHRISTOPHER P. MORGAN,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Paul W. Grimm, Magistrate Judge. (CA-98-
3947-AMD)


Submitted:   January 18, 2000             Decided:   March 14, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Miller, Thomas K. Ashwell, LAW OFFICES OF ROBERT L.
MILLER, Bel Air, Maryland, for Appellant. Virginia W. Barnhart,
County Attorney, Jeffrey Grant Cook, Assistant County Attorney,
Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph A. Ritz appeals the magistrate judge’ grant of summary

judgment to Christopher Morgan and dismissal of Ritz’s civil rights

complaint.*     Ritz’s sole claim on appeal is that the Magistrate

Judge erred in finding that as a matter of law Morgan did not have

probable cause to arrest him for driving while intoxicated.

     This court reviews a decision to grant summary judgment de

novo.    See Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162,

1167 (4th Cir. 1988). Summary judgment is appropriate only "if the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact."     Fed. R. Civ. P. 56(c);

see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

        We have reviewed Ritz’s contentions and the magistrate judge’s

memorandum and order and find no reversible error. Accordingly, we

affirm on the reasoning of the magistrate judge.         See Ritz v.

Morgan, No. CA-98-3947-AMD (D. Md. July 2, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                             AFFIRMED



     *
      The proceedings in this action were conducted by a magistrate
judge with the consent of the parties. See 28 U.S.C.A. § 636(c)(1)
(1994).


                                   2